Citation Nr: 1308342	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tremors of the lower extremities.

2.  Entitlement to service connection for residuals of a cervical discectomy with radiculopathy of the upper right extremity. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and J.O.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from January 1946 to December 1948.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On August 5, 2009, the Veteran testified at a Board hearing; the transcript is of record.  

In a December 2009 decision, the Board reopened the claim of entitlement to service connection for residuals of cervical discectomy with radiculopathy of the upper right extremity, and remanded that claim on the merits, along with the claim of entitlement to service connection for residuals of frostbite of the feet; and, deferred the claim of whether new and material evidence had been received to reopen entitlement to service connection for tremors of the lower extremities, pending development of the other claims.

In an April 2011 decision, the Board determined that new and material evidence had not been received to reopen entitlement to service connection for tremors of the lower extremities, and denied entitlement to service connection for residuals of a cervical discectomy with radiculopathy of the upper right extremity.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a September 2012 Memorandum Decision, the Court vacated the April 2011 Board decision, reversing and remanding the determination that new and material evidence had not been received to reopen entitlement to service connection for tremors of the lower extremities, and remanding the determination that service connection was not warranted for residuals of a cervical discectomy with radiculopathy of the upper right extremity.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tremors of the lower extremities, on the merits, and residuals of a cervical discectomy with radiculopathy of the upper right extremity are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  By a September 2004 decision, the Board denied entitlement to service connection for tremors of the lower extremities.  

2.  Evidence received since the September 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for tremors of the lower extremities and the evidence raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The Board's September 2004 decision denying service connection for tremors of the lower extremities is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2012).

2.  New and material evidence has been received and entitlement to service connection for tremors of the lower extremities is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen a previously denied tremors of the lower extremities service connection claim.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and material evidence

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to the appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In a September 2004 Board decision, entitlement to service connection for tremors of the lower extremities was denied.  The Board had noted that the Veteran's separation examination report was absent for any pertinent findings, and indicated that an October 1978 VA examination report recorded a history of tremors that began in 1971.  A diagnosis of lower extremity tremors of unknown etiology was rendered.  In its September 2004 decision, the Board denied service connection upon finding that the Veteran's lower extremity tremors did not have their onset during service, and were otherwise unrelated to any service injury, disease, or event.  The Veteran did not appeal the decision, thus it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence added to the record since the September 2004 Board decision includes VA treatment records dated from April 2004 to February 2005 primarily showing treatment for unrelated medical conditions; the Veteran's August 2009 Board hearing testimony; and the report of a March 2011 VA cold injury examination.  

Per the Court's Memorandum Decision, the Board has determined that the March 2011 VA cold injury report constitutes new evidence because it interpreted not-previously-of-record imaging and nerve conduction studies that were performed after the September 2004 Board decision.  This evidence is material as it demonstrates that the Veteran suffered frostbite in service, and the Veteran is asserting that his lower extremity tremors are due to frostbite in service.  

Thus, the claim of service connection for tremors of lower extremities is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tremors of the lower extremities is reopened.  To that limited extent, the appeal is granted.


REMAND

Tremors of the lower extremities

Regarding the Veteran's reopened claim of service connection for tremors of the lower extremities, the Board notes that during his August 2009 hearing, the Veteran asserted his belief that his lower extremity tremors were related to his frostbite sustained in service.  (The Board notes that entitlement to service connection for frostbite of the feet was granted by the RO in April 2011.)  

In March 2011, the Veteran was afforded a VA cold injury protocol examination for the purposes of determining whether the Veteran's peripheral neuropathy and/or peripheral vascular disease was caused by or related to his cold weather injury in service.  Upon examination of the Veteran and review of the record, the VA examiner opined that neither the Veteran's peripheral vascular disease nor his polyneuropathy was related to service, to include his cold injury sustained therein.  The examiner did note that examination of the Veteran's feet showed changes related to a peripheral neuropathy of the lower extremity, but did not involve the more proximal axonal abnormalities that led to his tremors.  

The Court has held that once VA undertakes the effort to provide a medical opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Notably, secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2012).  Here, the March 2011 examiner failed to address whether the Veteran's tremors were aggravated by his now service-connected frostbite.  Accordingly, because the examiner failed to address the element of aggravation, a remand of the Veteran's claim of service connection for lower extremity tremors is required for a new medical examination and opinion.  

On remand, the Veteran should be scheduled for a VA medical examination that addresses the nature and etiology of his current tremors of the lower extremity, to include consideration of whether the Veteran's lower extremity tremors may be due to or aggravated by his service-connected frostbite.  

Residuals of a cervical discectomy with radiculopathy of the upper right extremity

Turning to the claim of service connection for residuals of a cervical discectomy with radiculopathy of the upper right extremity, per the September 2012 Court's Memorandum Decision, it was determined that the June 2010 VA examination report was inadequate for evaluation purposes as the examiner failed to support his opinion with an adequate rationale.  It was also noted that although the VA examiner who had conducted the VA spine examination diagnosed cervical spine degenerative disc disease, as well as "severe axonal sensorimotor polyneuropathy with demyelinating features," the examiner failed to provide an etiological opinion with respect to the latter.  Thus, the issue of entitlement to service connection for residuals of a cervical discectomy with radiculopathy of the upper right extremity must be remanded for a new medical examination and opinion.

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed tremors of the lower extremities.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Are tremors of the lower extremities at least as likely as not (a 50 percent or higher degree of probability) due to service or any incident therein, to include cold exposure?  

b)  Are tremors of the lower extremities at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected frostbite of the feet?

c)  Are tremors of the lower extremities at least as likely as not (a 50 percent or higher degree of probability) aggravated by or permanently worsened by service-connected frostbite of the feet?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

The examiner should reconcile any opinion with the December 1948 separation examination, service personnel records reflecting service in Alaska, post-service medical records, and lay statements of the Veteran.  

The examiner should be made aware that the Veteran's remaining service treatment records are otherwise unavailable for review.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed residuals of cervical discectomy with radiculopathy of the upper right extremity.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that residuals of cervical discectomy with radiculopathy of the upper right extremity had its clinical onset in service or is otherwise related to service? 

b)  Are tremors of the lower extremities caused by any cervical disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

The examiner should reconcile any opinion with the December 1948 separation examination, post-service medical records, and lay statements of the Veteran.  

The examiner should be made aware that the Veteran's remaining service treatment records are otherwise unavailable for review.

3.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to service connection for tremors of the lower extremities pursuant to §§ 3.303, 3.310, and entitlement to service connection for residuals of cervical discectomy with radiculopathy of the upper right extremity pursuant to § 3.303.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


